Citation Nr: 0031418
Decision Date: 11/30/00	Archive Date: 12/28/00

Citation Nr: 0031418	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-00 396	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, 
including actinic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	James E. Bicknell, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

In July 1997 the Board of Veterans' Appeals (Board), among 
other actions, and in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for tinnitus and arthritis of the knees.  Also, the Board 
denied entitlement to service connection for a skin disorder, 
including actinic keratosis and basal cell carcinoma as not 
well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In 
December 1999, the Court issued an order, in pertinent part, 
vacating and remanding to the Board for readjudication the 
issues of whether new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for tinnitus and arthritis of the knees in light 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
entitlement to service connection for a skin disorder, 
including actinic keratosis and basal cell carcinoma.   

On August 25, 2000, the Board issued a decision under docket 
number 96-00 396 on the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for tinnitus and arthritis of the 
knees.

The Board's present action on the issue of entitlement to 
service connection for a skin disorder, including actinic 
keratosis and basal cell carcinoma serves as a supplemental 
decision under the same docket number.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran served on active duty from August 1943 to January 
1946.  He participated in action against the Japanese .  His 
active service in the Asiatic Pacific area was from January 
5, 1944 to December 28, 1945.  A review of the veteran's 
service medical records, including entrance and separation 
examinations, are completely silent for any pertinent skin 
disability.

The post service evidence of record is silent for pertinent 
findings regarding any skin disability including actinic 
keratosis and basal cell carcinoma until from many years 
following separation from active duty. 

The veteran submitted an article based on medical research, 
which concludes that World War II veterans stationed in the 
Pacific are at a "statistically significant greater" risk 
of developing basal cell carcinomas than similarly situated 
populations.  The study found that "skin type and ethnic 
background" were factors in the development of basal cell 
carcinoma, and concluded that "a few months ... in a high-sun-
intensity area may result in basal cell carcinoma development 
many years after service.  

The record is absent documentation that the veteran has been 
afforded a Department of Veterans Affairs (VA) examination by 
an appropriate specialist in order to determine the etiology 
of any current skin disability, including actinic keratosis 
and basal cell carcinoma or residual thereof.

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.


The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Public Law No: 106-398 
(October 30, 2000), to be codified at 38 U.S.C.A. § 5107(a).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

Since a reasonable possibility exists that assistance will 
aid in the establishment of entitlement to the benefit sought 
on appeal, the RO should afford the veteran a VA examination 
by an appropriate specialist.

Therefore, additional development of the record is needed as 
the Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991)

Accordingly, the Board is deferring adjudication of the issue 
of entitlement to service connection for a skin disorder, 
including actinic keratosis and basal cell carcinoma pending 
a remand of the case to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may posses additional 
records referable to treatment of a skin 
disorder, including actinic keratosis and 
basal cell carcinoma.  After obtaining 
any necessary authorization or medical 
releases, the RO should secure and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
dermatologic examination of the veteran 
by a board certified specialist in 
dermatology or other appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any skin 
disorder, including actinic keratosis and 
basal cell carcinoma or residuals thereof 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  





The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that any skin disorder, 
including actinic keratosis and basal 
cell carcinoma or residuals thereof found 
on examination is/are related to any 
incident of service including sun 
exposure in the Pacific during WW II.  
The rationale for any opinion expressed 
should be provided in detail.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (2000).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder, 
including actinic keratosis and basal 
cell carcinoma.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


- 7 -




Citation Nr: 0022477	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the knees. 


REPRESENTATION

Appellant represented by:  James E. Bicknell, Attorney-at-Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

In July 1997 the Board of Veterans' Appeals (Board), among 
other actions, and in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
previously denied claims of entitlement to service connection 
for tinnitus and arthritis of the knees.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In 
December 1999 the Court issued an order, in pertinent part, 
vacating and remanding to the Board for readjudication the 
issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for tinnitus and arthritis of the knees in light 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   


FINDINGS OF FACT

1.  In July 1989 the Board denied entitlement to service 
connection for tinnitus and arthritis of the knees. 

2.  The evidence submitted since the July 1989 Board decision 
bears directly and substantially on the issues at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claims. 

3.  The claims for entitlement to service connection for 
tinnitus and arthritis of the knees is supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.




CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1989 decision wherein 
the Board denied service connection for arthritis of the 
knees and tinnitus is new and material, and the veteran's 
claims for such benefits have been reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (1999).

2.  The claims of entitlement to service connection for 
arthritis of the knees and tinnitus are well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1989 
decision wherein the Board denied the veteran's claims of 
entitlement to service connection for tinnitus and arthritis 
of the knees is reported in pertinent part below. 

The evidence of record at that time showed that the veteran 
had active service in the United States Marine Corps from 
August 1943 to January 1946.  He received a wound in combat 
in June 1945 in Okinawa and participated in action against 
the Japanese. He received the Purple Heart Medal. Service 
connection had been granted for residuals of shell fragment 
wounds of the forehead at that time.

Also of record was a report of an entrance examination for 
service in August 1943 reflecting that the veteran's ears 
were normal.  An objective evaluation of the musculoskeletal 
system, including the extremities, was normal.  A report of a 
separation examination in 1946 was silent for any pertinent 
finding.  There was no disease or defect of the ears noted.  
A musculoskeletal evaluation was normal.

A report of a VA hospitalization in 1956 was mainly for 
unrelated complaints. No pertinent abnormalities were noted.

A private operative report dated in May 1979 reflecting a 
diagnosis of degenerative arthritic changes of the medial 
compartment of the right knee.  The veteran had a total knee 
joint replacement.

Private X-ray reports dated in July 1983 revealed 
degenerative arthritis of the left knee with marked narrowing 
of the articular cartilage medially with subchondral 
sclerosis of the medial tibial plateau.  There were 
associated spurring of the patella and similar changes were 
present in the right knee where a condylar prosthesis had 
been inserted into the right medial femoral condyle.

A private operative report of September 1983 revealed that, 
in that same month, the veteran underwent a left proximal 
tibial osteotomy.  The preoperative and postoperative 
diagnoses were degenerative arthritis of the medial 
compartment of the left knee.

A private operative report of November 1983 revealed that the 
veteran underwent an arthroscopic procedure of the right knee 
with excision of a loose body, shaving of the patella, and a 
partial medial meniscectomy, and shaving of the lateral 
meniscus.  The postoperative diagnoses were degenerative 
arthritis with medial and lateral meniscal tears and 
degenerative arthritis of the medial compartment with third 
degree chondromalacia patellae and third degree 
chondromalacia of the trochlea of the femur and loose body.

Treatment records from JPL, M.D., cover a period from July to 
November 1983.  A treatment notation dated in July 1983 
revealed that the veteran continued to take anti-inflammatory 
medication.

The veteran was hospitalized at a private hospital in January 
1984 at which time he had a revision of the right knee 
arthroplasty.  The preoperative and postoperative diagnosis 
was failed Marmor hemiarthroplasty of the right knee.

In a statement of April 1984 by JPL, M.D., a specialist in 
orthopedics, it was indicated that the veteran had related a 
history of having injured both knees during service in 1945 
when he was blown off a seawall by a mortar fragment and 
landed on his knees.  He had had problems with his knees off 
and on since that time and had subsequently developed 
degenerative arthritis of the knees.  

It was felt to be entirely conceivable that the veteran could 
have damaged both of his knees at the time of his injury 
during service and subsequently developed degenerative 
arthritis requiring extensive reconstructive surgery.

Also on file were treatment records of May and June 1984 
revealing that in May, the veteran had bilateral tinnitus 
since a blow to the head in May 1983 when he sustained a 
concussion.  The tinnitus had progressively become louder.  
Reportedly, audiometric testing had revealed a sensorineural 
hearing loss.

A statement of June 1984 from DJN, an audiologist, revealed 
that the veteran had tinnitus.  It was indicated that he had 
considerable noise exposure over the years, especially during 
the military service.

In a statement dated in September 1984 from TJ, M.D., it was 
reported that the veteran had surgery in July 1984 for a 
work-related knee injury.

A statement dated in July 1987 by JPL, M.D., indicated that 
the veteran had been treated since 1983.  The veteran's 
history included surgery on each knee that would probably 
require a total knee replacement of the left knee at some 
time in the future. It was noted as history that the veteran 
dated all of his knee problems to his having been blown off a 
wall in Okinawa.

A July 1987 VA general medical examination report shows the 
veteran reported that he had arthritis in his knees as a 
result of having landed on his knees after having been blown 
off of a seawall during military service.

On file were Photostat copies of photographs, some of which 
apparently depicted the veteran during military service.  
Also on file were articles concerning prisoners of war and 
combat that occurred on the Island of Peleliu during World 
War II.

The veteran presented testimony in support of his claims at a 
RO hearing in March 1988 and before the Board in October 
1988.  It was noted that the testimony at those hearings was 
essentially consistent with the contentions presented on 
appeal including the argument that, by virtue of his combat 
service during World War II, he was entitled to the 
presumptive provisions applicable to prisoners of war.

In July 1989 the Board noted that the veteran did not meet 
the requirements for prisoner of war status under the 
pertinent law and regulations in effect.  It was also noted 
that tinnitus, first complained of in 1984 after recent head 
trauma, was not of service onset or related to any incidents 
of service.  Moreover, the Board determined that the 
arthritis of the knees as first shown more than 30 years 
after service, was not of service origin or the result of any 
service injury.  In the Board's discussion and evaluation of 
the evidence, it was noted that the earliest documented 
complaint of tinnitus was in May 1984, when the veteran 
reported that he had tinnitus since a recent head injury and 
the evidence as a whole did not otherwise show that his 
tinnitus was attributable to his period of military service.

Evidence received after the Board decision in July 1989 
included numerous duplicate service medical records as well 
as private and VA clinical data with reported claimed history 
of disability given by the veteran as well as arguments 
previously of record and considered by the Board in July 
1989.  Also submitted were new subsequently dated private and 
VA clinical documentation through approximately February 
1997, which for the most part reflected the continuation of 
the presence of pertinent disabilities.

Also submitted was a statement dated in April 1994, from DGM, 
M.D., a specialist in orthopedics, who noted seeing the 
veteran in 1978, at which time he was having pains of both 
knees.  The veteran gave a history of having initially 
sustained injury to both knees while in the military, in June 
1945.  He noted that he was blown from a seawall and landed 
on his hands and knees on a coral floor.  He had significant 
pain in his knees at that time.  It was noted that X-rays 
revealed degenerative arthritis of long-term duration.  

Dr. DGM indicated it was conceivable that the veteran's 
initial damage to his knees was in 1945, and over the ensuing 
years it became progressively more severe resulting in the 
necessity of surgical correction of the traumatic 
degenerative osteoarthritis.

Private medical records dated in the mid 1990's refer to 
hearing loss and tinnitus

In a statement dated in July 1994, IKA, M.D., a specialist in 
otolaryngology noted that the veteran served on active duty 
during four major campaigns.  He wanted to know if his noise 
exposure from military service affected his hearing loss and 
tinnitus.  The private specialist opined that it was 
certainly possible that some of the veteran's hearing loss in 
both ears was due to noise exposure.  Pertinent diagnosis was 
combined bilateral sensorineural hearing loss and tinnitus. 

In a statement dated in December 1994, ABR, III, noted 
serving with the veteran during active duty and remembered 
that, during a mortar and artillery barrage, the veteran 
while atop a seawall was struck by a shell fragment.  The 
concussion blew him off from the wall to a coral surface and 
he landed on his knees.  He stated that the veteran sustained 
abrasions to his knees.  He saw the veteran approximately two 
weeks later in the battalion aid station, and he was in 
obvious distress with pain in both knees.

In September 1994, CEM, Jr., noted in a message from the 
commandant of the Marine Corps, a commemoration of the 50th 
anniversary of the battle for Peleliu.  No particular 
information was reported regarding the veteran's claims.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 1991).  

Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

If the disorder is arthritis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year after discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of a claim 
is evaluated based on the places, types and circumstances of 
service as shown by the service records, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

When a claim is disallowed by the Board, the claim may not be 
thereafter reopened and allowed and a claim based upon the 
same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 1991);  38 C.F.R. § 20.1100 (1999).

When the veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).






If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) ( finding in a case where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).


The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis 

New and Material Evidence

The veteran seeks to reopen his claims of entitlement to 
service connection for tinnitus and arthritis of the knees. 

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

Following a comprehensive review of the record, the Board 
notes that the pertinent evidence submitted since the Board 
decision in July 1989 for the most part consists of a 
statement from the veteran's treating orthopedic specialist, 
Dr. M., which tends to corroborate the earlier opinion[s] of 
Dr. L., also an orthopedic specialist that it is conceivable 
that the original damage to the veteran's knee in 1945 led to 
surgical correction of traumatic arthritis over the ensuing 
years.  
It appears that the statement from Dr. M., along with an 
eyewitness service comrade statement to the knee injury in 
service, bear directly and substantially on the specific 
issue at hand and are neither cumulative nor redundant, and 
by themselves or in combination with the other evidence, are 
so significant that they must be considered in order to 
fairly decide the merits of the veteran's claim.  
Accordingly, the veteran's claim for entitlement to service 
connection for arthritis of the knees is reopened.

Also, in order to reopen his claim for service connection for 
tinnitus, the veteran submitted a statement from Dr. A., a 
specialist in otolaryngology noting a combined diagnosis of 
bilateral sensorineural hearing loss and tinnitus.  The Board 
notes that by the very fact that Dr. A., traced the etiology 
of the veteran's sensorineural hearing loss to acoustic 
trauma in service thereby necessarily infers a similar 
relationship with tinnitus.  Such statement appears to 
corroborate an earlier statement of record from DJN, noting 
tinnitus as well as considerable exposure to noise, 
especially during service.  38 C.F.R. § Part 4, Diagnostic 
Code 6260, under previous trauma effective contemporaneous 
with the veteran's claim, recognizes in general an etiologic 
relationship between tinnitus and exposure to acoustic 
trauma.  

Overall, the Board concludes that the statement from Dr. A. 
bears directly and substantially on the specific issue at 
hand and is neither cumulative nor redundant, and by itself 
or in combination with the other evidence, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the veteran's 
claim for entitlement to service connection for tinnitus is 
reopened.

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of the record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).



As new and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
arthritis of the knees and tinnitus, the first element has 
been met.  Accordingly, the Board's analysis must proceed to 
a determination of whether the veteran's reopened claims are 
well grounded; and, if so, to an evaluation of the claim on 
the merits.


Whether claims of entitlement to service 
connection for arthritis of the knees and 
tinnitus are well grounded.

There is competent medical evidence of record relating the 
veteran's tinnitus to exposure to acoustic trauma in service 
and arthritis of the knees to combat-related trauma.  
Accordingly, the Board finds that the veteran's claims of 
entitlement to service connection for tinnitus and arthritis 
of the knees are plausible and capable of substantiation, and 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).

Importantly, the Board notes that as all relevant facts have 
not been properly developed, further assistance to the 
veteran with the development of evidence is required.  See 38 
U.S.C.A. § 5107 (West 1991).  


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
tinnitus and arthritis of the knees, the appeal is granted to 
this extent.

The veteran has submitted well grounded claims of entitlement 
to service connection for tinnitus and arthritis of the 
knees.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed as the 
Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, the veteran should be afforded comprehensive VA 
examinations by board certified specialists in orthopedic 
surgery and otolaryngology in order to determine etiology of 
arthritis of the knees and tinnitus.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the remaining issues on appeal 
pending a remand of the case to the RO for further 
development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of 
arthritis of the knees and tinnitus.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. 

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of arthritis of 
the knees.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies must be 
conducted.  The examiner should be asked 
to express an opinion as to whether it is 
at least as likely as not that arthritis 
of the knees is related to any incident 
of service.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  The RO should arrange for a VA 
otolaryngology examination of the veteran 
by an appropriate specialist for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
tinnitus.  





The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.

The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that tinnitus is related 
to any incident of service including 
exposure to acoustic trauma.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for arthritis of the 
knees and tinnitus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



